         Case 1:20-cv-01051-AT Document 19 Filed 05/27/20 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
BENJAMIN KARPEL, d.b.a. STARDUST                                DOC #: _________________
BULLDOGS,                                                       DATE FILED: _5/27/2020 _

                            Plaintiff,

             -against-                                         20 Civ. 1051 (AT)

GOORIN BROS., INC.,                                                 ORDER

                        Defendant.
ANALISA TORRES, District Judge:

       Defendant’s motion for an extension of time to answer, ECF No. 18, is GRANTED. By
June 8, 2020, Defendant shall answer or otherwise respond to the complaint.

      The Clerk of Court is directed to terminate the motion at ECF No. 18.

      SO ORDERED.

Dated: May 27, 2020
       New York, New York
